                      Case 20-33283 Document 21 Filed in TXSB on 08/13/20 Page 1 of 13

                                      UNITED STATES BANKRUPTCY COURT
                                         SOUTHERN DISTRICT OF TEXAS
                                              HOU STON DIVISION
  IN RE:   Seth Marcus Bordelon                                                  CASE NO      20-33283

                                                                                 CHAPTER      7

                                     VERIFICATION OF CREDITOR MATRIX

      The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her
knowledge.




Date   _R_1 !_1_2-
                  )
                ___ _z_-eJ_U,_.___           _          s;g,more     ddd��
                                                                    SetH Marcus Bordelon




Date _____________                                      Signature
Case 20-33283 Document 21 Filed in TXSB on 08/13/20 Page 2 of 13

               A10 Networks, Inc.
               P.O. Box 101617
               Pasadena, CA 91189-1617



               Accellion, Inc.
               P.O. Box 505281
               St. Louis, MO 63150-5281



               Aflac
               1932 Wynnton Road
               Columbus, GA 31999-0797



               Alert Logic, Inc.
               75 Remittance Drive Suite 6693
               Chicago, IL 60675-6693



               Altus Global Trade Solutions
               Attn: Grace Allen
               2400 Veterans Blvd.
               Suite 300
               Kenner LA 70062

               American Express
               P O Box 981535
               El Paso TX 79998-1535



               American Express Business
               P O Box 981535
               El Paso TX 79998-1535



               Ann Harris Bennett, Tax Assessor
               P.O. Box 4622
               Houston, TX 77210-4622



               Arctic Wolf Networks, Inc
               111 West Evelyn Ave
               Sunnyvale CA 94086
Case 20-33283 Document 21 Filed in TXSB on 08/13/20 Page 3 of 13

               Arista
               5453 Great American Parkway
               Santa Clara, CA 95054-3344



               Arrow ECS
               13219 Collections Center Dr.
               Chicago, IL 60693



               AT&T Mobility
               P.O. Box 6463
               Carol Stream, IL 60197-6463



               AVT Technology Solutions, LLC
               a Tech Data Company
               8700 South Price Road
               Tempe AZ 85284-2608


               Bank of America
               P O Box 982234
               El Paso, TX 79992



               Barracuda Networks, Inc.
               3175 South Winchester Blvd.
               Campbell CA 95008



               Best Buy Credit Services
               P O Box 790441
               St. Louis MO 63179



               Big Daddy's BBQ
               14097 Westheimer
               Houston, TX 77077



               Bitglass, Inc.
               655 Campbell Technology Park
               Suite 225
               Campbell CA 95008
Case 20-33283 Document 21 Filed in TXSB on 08/13/20 Page 4 of 13

               Bradford Networks
               162 Pembroke Road
               Concord NH 03301



               Bradford Networks, Inc.
               P.O. Box 418751
               Boston, MA 02241-8751



               Brenda Owoeye
               Zwicker & Associates, PC
               14090 SW Freeway Sutie 408
               Sugar Land, TX 77478


               Carahsoft Technology Corp.
               1860 Michael Faraday Drive
               Suite 100
               Reston VA 20190


               Carbon Black, Inc.
               P.O. Box 123508
               Dallas, TX 75312-3508



               Cato Networks, Inc,
               11175 CIcero Drive
               Suite 100
               Alpharetta GA 30022


               Chase
               P O Box 15298
               Wilmington, DE 19850



               Chase Bank USA NA
               P O Box 15298
               Wilmington, DE 19850



               City of Jersey Village
               16327 Lakeview Dr.
               Jersey Village, TX 77040
Case 20-33283 Document 21 Filed in TXSB on 08/13/20 Page 5 of 13

               Cloud Harmonics, Inc.
               2528 Qume Dr.
               Ste. 2
               San Jose, CA 95131


               Comcast 6024
               P.O. Box 660618
               Dallas, TX 75266-0618



               Computerlinks
               7 Grange Rd.
               Houstoun Industrial Estate
               Livingston EH54 5DE


               ConnectWise Inc
               28819 Network Place
               Chicago, IL 60673-1288



               Corelight
               111 New Montgomery St.
               7th Floor
               San Francisco, CA 94105


               Crowdstrike
               150 Mathilda Place Suite 300
               Sunnyvale, CA 94086



               Cylance, Inc.
               1801 W. Olympic Blvd.
               Pasadena, CA 91199-2077



               Cylance, Inc.
               18201 Von Karman
               Suite 700
               Irvine CA 92612


               Data Connectors
               16658 Old Chesterfield Road
               Chesterfield, MO 63017
Case 20-33283 Document 21 Filed in TXSB on 08/13/20 Page 6 of 13

               DIR
               P.O. Box 13564
               Austin, TX 78711-3564



               Duo Security
               123 N. Ashley Street Suite 200
               Ann Arbor, MI 48104



               FedEx
               PO BOX 660481
               Dallas, TX 75266-0481



               Gigamon, Inc.
               P.O. Box 398181
               San Francisco, CA 94139-8181



               Gigamon, LLC
               598 Gibraltar Drive
               Milpitas CA 95035



               Harris County
               c/o John P. Dillman
               P O Box 3064
               Houston TX 77253-3064


               Helen Melissa Bordelon
               20311 Evergreen Springs Lane
               Spring TX 77379



               Hewlett Packard EnterprisesMDF
               3000 Hanover St.
               Palo Alto CA 94304-1112



               Imperva, Inc.
               3400 Bridge Parkway
               Suite 200
               Redwood Shores CA 94065
Case 20-33283 Document 21 Filed in TXSB on 08/13/20 Page 7 of 13

               Infoblox, Inc.
               475 Potrero Avenue
               Sunnyvale CA 94089



               Ingram Micro, Inc.
               P.O. Box 403590
               Atlanta, GA 30384-2590



               Insperity (Gross Pay)
               19001 Crescent Springs Dr.
               Kingwood TX 77339



               Jenne, Inc.
               33665 Chester Road
               Avon, OH 44011



               JP Morgan Chase Bank
               712 Main Street
               Houston TX 77002



               JP Morgan Chase HSA
               National Bank by Mail
               P O Box 36520
               Louisville KY 40233-6520


               Klein ISD
               7200 Spring Cypress Rd.
               Klein, TX 77379-3299



               Klein ISD
               c/o Harris County Assessor
               P O Box 4663
               Houston TX 77210-4663


               Kudelski Security
               12400 Whitewater Dr Ste 100
               Minnetonka, MN 55343
Case 20-33283 Document 21 Filed in TXSB on 08/13/20 Page 8 of 13

               LightCyber, Inc
               5050 Camino Real
               Suite 206
               Los Altos CA 94002


               Lightcyber, Inc.
               4401 Great America Parkway
               Santa Clara, CA 95054



               Lightspar, LLC
               15280 Addison Road
               Addison TX 75001



               LogRhythm, Inc
               4780 Pearl East Circle
               Boulder CO 80301



               Lonestar Anesthesia Solutions, PLLC
               7010 Champions Plaza Dr.,Ste. 300
               Houston TX 77069-2394



               Lookout, Inc.
               1 Front Street
               Suite 3100
               San Francisco CA 94111


               Machon Corporation
               1728 W Canning Dr
               MT Pleasant, SC 29466



               Manning Price & Stern
               P O Box 864371
               Orlando FL 32886-4371



               Marlin Business Bank
               2795 E. Cottonwood Parkway
               Suite 120
               Salt Lake UT 84121
Case 20-33283 Document 21 Filed in TXSB on 08/13/20 Page 9 of 13

               Mike Sullivan
               P.O. Box 4622
               Houston, TX 77210-4622



               Mimecast North America
               191 Spring Street
               Lexington MA 02421



               Mimecast, Ltd
               Mimecast North America, Inc
               480 Pleasant Street
               Watertown MA 02472


               Mobile Iron North America
               415 East Middlefield Road
               Mountain View CA 94043



               MRZ
               11750 Katy Frwy Suite 1100
               Houston, TX 77079



               N Sync Services, Inc.
               850 Greenview Dr.
               Grand Prairie, TX 75050



               NetBrain Technologies, Inc.
               15 Network Dr
               Burlingotn MA 01803



               Netscope, Inc.
               270 3rd Street
               Los Altos CA 94022



               NW Harris County MUD#30
               P O Box 1368
               Friendswood TX 77549-1368
Case 20-33283 Document 21 Filed in TXSB on 08/13/20 Page 10 of 13

               Okta
               301 Brannan Street
               1st Floor
               San Francisco, CA 94107


               Palo Alto Networks, Inc.
               232 E. Java Drive
               Sunnyvale CA 94089



               ParaTech LLC
               P.O. Box 23608
               New Orleans, LA 70183-3608



               Payne Malechek Scherr
               Campbell & Moore, PC
               Attn: Trey Malechek
               3850 Corporate Center Drive
               Bryan TX 77803

               Project Ring, Inc.
               d/b/a LEO Cyber Security
               c/o Jason C. Norwood
               3913 Main St.
               Houston TX 77002

               Proofpoint, Inc.
               892 Ross Dr
               Sunnyvale CA 94089



               Rain King a Discover.org company
               805 Broadway
               Suite 900
               Vancouver, WA 98660


               Rapid 7, LLC
               401 Congress Ave.
               Suite 1900
               Austin TX 78701


               Resilient Intelligent Networks
               P.O. Box 1285
               Argyle, TX 76226
Case 20-33283 Document 21 Filed in TXSB on 08/13/20 Page 11 of 13

               Riverbed
               680 Folsom St.
               San Francisco CA 94107



               Rob Anderson
               50 King Pine Ct
               The Woodlands TX 77380



               RSA Security Inc.
               P.O. Box 654059
               Dallas, TX 75265-4059



               RSR Corporation
               2777 Stemmons Freeway
               Suite 1800
               Dallas TX 75207


               Salesforce.com
               1 Market Street
               Suite 300
               San Francisco CA 94105


               Sams Club World Mastercard
               P O Box 965004
               Orlando FL 32896-5004



               SAP Ariba
               210 Sixth Ave
               Pittsburgh PA 15222



               Secure Data Solutions, Inc.
               20311 Evergreen Springs Lane
               Spring TX 77379



               Securematics, Inc.
               P.O. Box 742202
               Los Angeles, CA 90074-2202
Case 20-33283 Document 21 Filed in TXSB on 08/13/20 Page 12 of 13

               State Comptroller
               P.O. Box 149348
               Austin, TX 78714-9348



               Stibbs & Co.
               819 Crossbridge Drive
               Spring, TX 77373



               Syhchrony Bank Home/ Mattress Firm
               P O Box 960061
               Orlando FL 32896-0061



               Synnex
               39 Pelham Ridge Drive
               Greenville SC 29615



               Talari Networks
               1 Almaden Blvd
               Suite 200
               San Jose, CA 95113


               Talari Networks, Inc.
               550 S. Winchester Blvd.
               Suite 500
               San Jose CA 95128


               Tech Data Corporation
               P.O. Box 731209
               Dallas, TX 75373-1209



               Tenable Network Security, Inc.
               7021 Columbia Gateway Drive
               Suite 500
               Columbia MD 21046


               Totz Elisson & Totz, PC
               2211 Norfolk
               Suite 510
               Houston TX 77098
Case 20-33283 Document 21 Filed in TXSB on 08/13/20 Page 13 of 13

               Trend Micro
               225 E. John Carpenter Fwy.
               Suite 1500
               Irving, TX 75062


               Tufin
               15 New England Executive Office Park
               Burlington, MA 01803



               Varonis
               1250 Broadway
               32nd Floor
               New York, NY 10001


               Verdtek
               10535 Boyer Blvd
               Ste 200
               Austin, TX 78758


               Wagner Falconer & Judd, Ltd.
               100 South Fifth Street
               Minneapolis MN 55402



               Westcon Group, Inc.
               520 White Plains Rd.
               Tarrytown NY 10591



               Westcon/ Synnex
               P.O. Box 512573
               Philadelphia, PA 19175-2573



               WorldTech IT, LLC
               1300 E. Riverside Drive
               Suite A401
               Austin TX 78741
